Judgment, Supreme Court, Bronx County (Harold Adler, J.), rendered September 12, 2011, convicting defendant, upon his plea of guilty, of operating a motor vehicle while under the influence of alcohol, and sentencing him to three years’ probation and a $1,000 fine, unanimously affirmed.
The accusatory instrument was not jurisdictionally defective. Giving the misdemeanor information “a fair and not overly restrictive or technical reading” (People v Casey, 95 NY2d 354, 360 [2000]), we find “as a matter of common sense and reasonable purling” (People v Davis, 13 NY3d 17, 31 [2009]) that it was legally sufficient to charge defendant with violating Vehicle and Traffic Law § 1192 (3). The arresting officer alleged that defendant operated a motor vehicle, that he had bloodshot, watery eyes, slurred speech, and a strong odor of alcohol on his breath, that he was unsteady on his feet, and that he admitted to the officer that he had been drinking, but refused to submit to a breath test (see e.g. People v Spencer, 289 AD2d 877, 879 [3rd Dept 2001], Iv denied 98 NY2d 655 [2002]). There was no requirement that the information also contain an allegation of erratic driving. Concur — Mazzarelli, J.P., Sweeny, Andrias, Manzanet-Daniels and Kapnick, JJ.